Opinion filed December 2, 2010




                                                  In The


     Eleventh Court of Appeals
                                              __________

                                        No. 11-10-00320-CR
                                            __________

                          CAROL JOHNENE MORRIS, Appellant
                                       V.
                             STATE OF TEXAS, Appellee


                              On Appeal from the 441st District Court
                                     Midland County, Texas
                                 Trial Court Cause No. CR37161


                               MEMORANDUM OPINION

      Carol Johnene Morris filed this appeal from the denial of her motion to recuse. Upon receiving
the docketing statement, the notice of appeal, and the clerk’s record on October 25, 2010, we
notified Morris in writing that the order from which she appealed did not appear to be a final
appealable order. We notified Morris that her appeal would be subject to dismissal if she did not
respond by November 9, 2010, showing grounds to continue this appeal. Morris has not responded.
      The order denying Morris’s motion to recuse is an interlocutory order, not a final appealable
order. Means v. State, 825 S.W.2d 260 (Tex. App.—Houston [1st Dist.] 1992, no pet.). We have no
jurisdiction to review that order at this time.
      The appeal is dismissed for want of jurisdiction.


December 2, 2010                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.